UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6435


RONALD WAYNE LEWIS,

                Plaintiff - Appellant,

          v.

STEPHEN   WILEY  MILLER,   United States  Attorney;  KEVIN
CHRISTOPHER NUNNALLY, United States Attorney; TANYA HELENA
POWELL, United States Attorney,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:10-cv-00129-JRS)


Submitted:   August 29, 2011                 Decided:   December 23, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Remanded by unpublished per curiam opinion.


Ronald Wayne Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald Wayne Lewis appeals from the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his civil action.              On appeal, Lewis contends that he

did not receive the magistrate judge’s report and recommendation

and therefore did not have the opportunity to file objections.

Lewis also filed in the district court a “notice” stating that

he did not receive the report and recommendation.

            The     timely    filing         of    objections       is       necessary    to

preserve appellate review of a district court’s order adopting

the recommendation.          See Wright v. Collins, 766 F.2d 841 (4th

Cir. 1985).       Here, if in fact Lewis did not receive the report

and recommendation, he was thereby prevented from obtaining de

novo review of the recommendation by an Article III judge.                               See

Orpiano v. Johnson, 687 F.2d 44, 47-48 (4th Cir. 1982).

            On April 5, 2011, Lewis filed a notice in the district

court     stating    that     he    did          not     receive    the       report     and

recommendation.       However, because Lewis had already noted his

appeal, the district court did not have jurisdiction to act on

that    notice,     which     can       be        construed    as        a    motion     for

reconsideration pursuant to Fed. R. Civ. P. 59(e).                            In light of

Lewis’s    contention    that      he    did       not    receive    the       report    and

recommendation, we remand the case to the district court for it

to construe the April 5, 2011 notice as a Rule 59(e) motion for

                                             2
reconsideration.      We   express    no   opinion   as   to   whether

reconsideration is warranted.        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                               REMANDED




                                 3